DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 26, 2021. Claims 1, 6, 8, 10, and 14 are amended; claim 5 is canceled. 
The 103 rejections of claims 1-9, as well as the 112a and 112b rejections of claims 6, 8, and 10-13, have been withdrawn in view of the amendments. However, subsequent further search, new 103 rejections have been applied to claim 1 and its dependents. 
Regarding claim 10, the applicant contends that the cited prior art does not teach the newly claimed feature of through holes formed in the outer chambers to accommodate tubing (p. 14). 
In response, the examiner disagrees, observing that Figure 6 of Mai depicts an embodiment in which through holes are formed in both the outer (1C) and central (2A) chambers to receive tubing. A first tubing (5) passes through the outer and central chambers to couple to the inner chamber connector, and a second tubing (15) passes through the outer chamber to couple to the central chamber connector. (Reference numeral 15 denotes vacuum pump tubing and, for clarity, Mai only uses the symbol once – it is applied to the tubing coupled to the inner chamber [0057]. Even so, it is understood that every tube with an outwardly-directed arrow is a pump tube.)
To be clear, the Office continues to rely upon the embodiment of Figure 4 for purposes of rejection – it is simply that Figure 6 better delineates elements unshown by Figure 4, yet are nevertheless present. (The only germane distinction between the two embodiments is that in Figure 4, liquid flows into chamber 20 whereas, in Figure 6, an evacuation pump is coupled to that same chamber instead [0059]. Either way, in both instances, the claimed imperative of “fluid communication” remains satisfied.)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “elements,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “flexible wiping elements” of claim 4;

A wiping element (225) will be interpreted as an elongated rubber member in accordance with paragraph [0099] and Figure 29. (Although the specification uses another, quasi-generic term – “member” – as part of the definition, the Office understands the description as constituting a clear structural subclass in view of the recitation of the member’s material composition and its dimensional representation in Figure 29. Taken as a whole, one of ordinary skill would have found these descriptions to adequately define the structural content of “wiping element.”)
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, 14, and their dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In each of claims 1, 6, 8, 10, 12, 14, and 16-18, there are references to a “chamber” instead of the correct term: chamber housing. That is, because each independent claim introduces the enclosures as “chamber housing,” every subsequent invocation must use this full title, not just “chamber.” These limitations, then, violate 112b for lack of antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaper et al., US 2014/0287373, in view of Novak et al., US 2012/0171632.
Claims 1, 9: Kaper teaches a coating apparatus, comprising (Fig. 1):
A substrate guide (15) for directing a substrate through the coating apparatus [0043];
An inner chamber housing (3) having a closed top with side members extending downwardly to terminate at an open bottom;
An inner chamber connector (17) disposed on the inner chamber housing to provide fluid communication for a first treatment [0054];
A central chamber housing (2) nested over the inner chamber housing and having a closed top with side members extending downwardly to terminate at an open bottom [0036];
A central chamber connector (18) disposed on the central chamber housing to provide fluid communication for a third treatment [0040].
As both the inner (17) and central (18) connectors are capable of supplying a deposition species, the apparatus can fulfill the claimed function of executing first and third treatments which “apply a coating” – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Lastly, Kaper does not depict a third, outer chamber. In supplementation, Novak, like Kaper, describes a processing chamber directed towards the heating of a substrate. As shown by Figure 2a, Novak provides nested inner (35) and central (3) chambers, yet in order to further enhance thermal shielding, the reference prescribes the addition of a third, outer chamber (4) which surrounds the inner two [0027]. This chamber also includes a connector (5) for providing an evacuation treatment [0027]. As Kaper shares the desideratum of thermoinsulating the substrate during heat processing, it would have been obvious to the skilled artisan to provide an outer chamber to expedite this objective.
Claim 2: Figure 1 of Novak depicts slots for allowing the substrate’s in-line translation.
Claim 3: The gate valves (23) of Novak may be taken as the infeed and outfeed frames [0020].
Claims 6, 8: Novak provides a conduit coupling to the connector which passes through the outer chamber. 
Claim 7: Any two of Kaper’s chambers 3 thru 5 may be taken as the first and second inner chambers.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaper in view of Novak, and in further view of Rathweg, US 2012/0064658.
Kaper is silent regarding the matter of an element for wiping a wafer surface. Rathweg, though, provides an inline system which uses rollers to effect substrate translation (Fig. 2). In addition, the reference provides roll seals (200) at the infeed and outfeed frames which for to prevent the outflow of processing material [0046]. In some contexts, the seals may be configured to “wipe” the substrate during its passage [0046]. It would have been obvious to the skilled artisan to In re Leshin, 125, USPQ 416).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al., US 2015/0152555.
Claim 10: Mai discloses a coating apparatus, comprising (Fig. 4):
An inner chamber housing (2A) having a closed top with side members extending downwardly to terminate at an open bottom;
An inner chamber connector (5) disposed on the inner chamber housing to provide fluid communication for a first treatment [0061];
A central chamber housing (20) nested over the inner chamber housing and having a closed top with side members extending downwardly to terminate at an open bottom [0059];
A central chamber connector – “pipes through which a tempered liquid flows” – disposed on the central chamber housing to provide fluid communication for a second treatment [0059];
An outer chamber housing (1B) nested over both the central and inner chambers, and having a closed top with side members extending downwardly to terminate at an open bottom;
An outer chamber connector (17) disposed on the outer chamber housing to provide fluid communication for a third treatment [0058];
A plurality of through holes in the outer chamber housing for passing tubing to the central and inner chamber connectors (Fig. 6);
A through hole formed in the central chamber for passing tubing to the inner chamber connector (Fig. 6).
Regarding the claimed “through holes,” Figure 6 demonstrates that the conduits for delivering fluid necessarily pass through both the outer and central chambers, as the claims require. Although the central chamber connector in Figure 6 serves a different purpose than the corresponding connector of Figure 4, tubing is still required in the latter instance to deliver fluid to the tempering pipes [0059]. It would have been obvious to the skilled artisan to pass the appropriate tubing through the outer chamber wall to achieve this objective in view of the precedent established by Figure 6.
Claim 11: As shown by Figure 4, the showerhead comprises two separate compartments, whereby one compartment can be taken as the “first inner chamber housing” and the second can be taken as the “second inner chamber housing.”
Claim 12: As shown by Figure 4, each of the nested chambers includes a slot to permit substrate translation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716